United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3737
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                            Donald Wayne Lamoureaux

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                           Submitted: September 19, 2016
                              Filed: October 18, 2016
                                  [Unpublished]
                                  ____________

Before COLLOTON, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Donald W. Lamoureaux was charged with a single count of attempt to
persuade, induce, entice, and coerce a minor to engage in sexual activity, in violation
of 18 U.S.C. § 2422(b). He entered a conditional plea of guilty, preserving his right
to appeal the district court’s1 denial of his motion to dismiss the superseding
indictment.

       The agreed facts relevant to this opinion as set forth in the plea agreement are
as follows. While in an internet chat room called “OlderForYounger,” Lamoureaux
was contacted by a woman who called herself “Joann” and claimed to have a four-
year-old daughter. Joann was, in fact, an undercover officer. After Joann and
Lamoureaux exchanged messages online and via telephone for about a month,
Lamoureaux agreed to drive from his home in Arkansas to West Plains, Missouri to
have sexual contact with Joann and her purported child at a hotel. Lamoureaux was
arrested when he arrived.

      In his motion to dismiss and on appeal, Lamoureaux argues that
communications with an adult intermediary cannot form the basis for an attempt
under § 2422(b) because the statute does not criminalize conversing with an adult for
the purpose of causing a minor to engage in prohibited sexual activity. After
conducting a de novo review of the record, see United States v. Williams, 720 F.3d
674, 700 (8th Cir. 2013), we affirm.

        We previously addressed the question here presented in United States v.
Spurlock, 495 F.3d 1011 (8th Cir. 2007). There, Spurlock “argue[d] that contact with
an adult can never, by itself, be an attempt to entice a minor.” Id. at 1013-14. We
held “that Spurlock intended to entice minor girls to have sex with him, and that his
conversations with their purported mother were a substantial step toward that end.”
Id. at 1014. We further “not[ed] that ‘the efficacy of § 2422(b) would be eviscerated
if a defendant could circumvent the statute simply by employing an intermediary to



      1
      The Honorable P.K. Holmes, Chief Judge, United States District Court for the
Western District of Arkansas.

                                         -2-
carry out his intended objective.’” Id. (quoting United States v. Murrell, 368 F.3d
1283, 1287 (11th Cir. 2004)).

       Given the similarities between the facts of this case and those we confronted
in Spurlock, the above reasoning also applies here. The facts alleged in the
superseding indictment were sufficient to charge Lamoureaux with attempt to violate
§ 2422(b) because enticement of a minor can be attempted through an intermediary
adult. Lamoureaux exchanged numerous messages with Joann about his desire to
have sexual contact with Joann’s purported child, and he drove to Missouri in an
attempt to carry out that objective. Therefore, he clearly demonstrated an intent to
entice the apparent minor, and “his conversations with [her] purported mother were
a substantial step toward that end.” Id.

      Accordingly, we affirm.
                     ______________________________




                                        -3-